130 Ga. App. 545 (1974)
203 S.E.2d 866
HARPER
v.
THE STATE.
48743.
Court of Appeals of Georgia.
Argued November 8, 1973.
Decided January 7, 1974.
John D. Watkins, for appellant.
Richard E. Allen, District Attorney, Richard L. Powell, for appellee.
PANNELL, Judge.
"Only slight evidence is required to authorize the revocation of a sentence being served on probation. Waters v. State, 80 Ga. App. 104 (55 SE2d 76); Allen v. State, 78 Ga. App. 526 (51 SE2d 571)." Faulkner v. State, 101 Ga. App. 889 (115 SE2d 393).
"When, after due notice, the trial judge conducts a hearing upon the question of revocation of a probationary sentence, he is not bound by the same degree of evidence as in the first instance, but has a wide discretion. Where there is some evidence to support the judgment revoking such probationary sentence, the judgment will be affirmed by this court." Atkinson v. State, 82 *546 Ga. App. 414 (61 SE2d 212).
Nor is it necessary to show that the defendant has been charged or convicted of a crime for the acts constituting the violation of probation. Wright v. State, 88 Ga. App. 868 (78 SE2d 61); Rowland v. State, 124 Ga. App. 495 (184 SE2d 494); Dickson v. State, 124 Ga. App. 406 (184 SE2d 37).
The evidence was amply sufficient to authorize the revocation of probation in the present case.
Judgment affirmed. Eberhardt, P. J., and Stolz, J., concur.